USCA11 Case: 20-14478      Date Filed: 01/19/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 20-14478
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
GEORGE RILEY, III,
                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
                for the Middle District of Florida
           D.C. Docket No. 6:00-cr-00038-PGB-DCI-1
                    ____________________
USCA11 Case: 20-14478        Date Filed: 01/19/2022     Page: 2 of 6




2                      Opinion of the Court                20-14478



Before JORDAN, NEWSOM, and ANDERSON, Circuit Judges.
PER CURIAM:
        George Riley, III, appeals the district court’s denial of his
motion for compassionate release under 18 U.S.C. § 3582(c)(1)(A),
as amended by § 603(b) of the First Step Act of 2018. Because the
district court did not err or abuse its discretion in weighing the 18
U.S.C. § 3553(a) sentencing factors, we affirm.
       In 1999, Mr. Riley carjacked a young woman at gunpoint,
took her hostage, and then robbed a bank. Less than a year later,
he and several other people attempted to rob a bank before fleeing
the scene. In 2001, a jury convicted Mr. Riley of one count of car-
jacking, one count of possessing a firearm in relation to and fur-
therance of the carjacking, one count of armed bank robbery, one
count of possessing a firearm in relation to and furtherance of the
armed bank robbery, one count of attempted armed bank robbery,
and one count of possessing a firearm in relation to and in further-
ance of the attempted armed bank robbery. The district court sen-
tenced Mr. Riley to a total of 84 years and 3 months’ imprisonment,
the maximum sentence within the sentencing guidelines range.
       In 2020, after serving about twenty years of his sentence, Mr.
Riley filed a motion in the district court for compassionate release
under § 3582(c)(1)(A). Mr. Riley argued that his total sentence
should be reduced because two extraordinary and compelling rea-
sons existed. First, he argued that a change in the law—18 U.S.C.
USCA11 Case: 20-14478         Date Filed: 01/19/2022    Page: 3 of 6




20-14478               Opinion of the Court                         3

§ 924(c), which had required a 57-year mandatory minimum sen-
tence for him, was amended after his sentence so that he would
have been subject to a shorter mandatory minimum had he been
sentenced today—was an extraordinary and compelling reason
warranting a sentence reduction. Second, he argued that his med-
ical conditions—chronic kidney disease, hypertension, and predia-
betes—increased his risk of serious illness during the COVID-19
pandemic and constituted another extraordinary and compelling
reason to reduce his sentence. He also maintained that under the
§ 3553(a) sentencing factors, his nonviolent behavior and educa-
tional pursuits while incarcerated supported a sentence reduction.
       The district court denied Mr. Riley’s motion, finding that the
3553(a) factors did not weigh in favor of release. It reasoned that
the length of Mr. Riley’s sentence was “necessary to reflect the se-
riousness of the . . . offense conduct, to promote respect for the
law, to provide just punishment, and to protect the public from
harm.”
        Mr. Riley now appeals the district court’s denial of compas-
sionate release. He argues that the district court erred by failing to
consider his proposed extraordinary and compelling reasons for a
sentence reduction. He also argues that the district court abused
its discretion by denying his motion for a sentence reduction with-
out appropriately considering the § 3553(a) factors in the light of
his lack of recent violent incidents, his completed educational
courses, and the change in § 924(c). The government responds that
the district court did not abuse its discretion in denying Mr. Riley’s
USCA11 Case: 20-14478         Date Filed: 01/19/2022    Page: 4 of 6




4                      Opinion of the Court                 20-14478

compassionate release motion because it adequately assessed the §
3553(a) factors.
       We review de novo a district court’s determination of a de-
fendant’s eligibility for a § 3582(c) sentence reduction. See United
States v. Bryant, 996 F.3d 1243, 1251 (11th Cir. 2021). We review
for abuse of discretion a district court’s denial of a defendant’s §
3582(c)(1)(A) motion. See id.
        Compassionate release, an exception to the general rule that
“[t]he court may not modify a term of imprisonment once it has
been imposed,” allows a court to “reduce the term of imprison-
ment” if certain conditions are satisfied. 18 U.S.C. § 3582(c). A
district court “may reduce the term of imprisonment” if (1) the sen-
tencing factors in § 3553(a) weigh in favor, (2) the reduction is con-
sistent with applicable policy statements by the Sentencing Com-
mission, and (3) “extraordinary and compelling reasons warrant
such a reduction.” 18 U.S.C. § 3582(c)(1)(A). See also United States
v. Tinker, 14 F.4th 1234, 1237 (11th Cir. 2021). The applicable pol-
icy statement requires that the court determine that “the defendant
is not a danger to the safety of any other person or to the commu-
nity.” U.S.S.G. § 1B1.13. The factors set forth in § 3553(a) include:
      (1) the nature and circumstances of the offense and
      the history and characteristics of the defendant;

      (2) the need for the sentence imposed—
USCA11 Case: 20-14478         Date Filed: 01/19/2022    Page: 5 of 6




20-14478               Opinion of the Court                         5

      (A) to reflect the seriousness of the offense, to pro-
      mote respect for the law, and to provide just punish-
      ment for the offense;

      (B) to afford adequate deterrence to criminal conduct;

      (C) to protect the public from further crimes of the
      defendant; and

      (D) to provide the defendant with needed educational
      or vocational training, medical care, or other correc-
      tional treatment in the most effective manner . . . .

18 U.S.C. § 3553(a). Because all three conditions are necessary, “the
absence of even one would foreclose a sentence reduction.”
Tinker, 14 F.4th at 1237–38.
       Mr. Riley’s argument that the district court did not properly
consider the § 3553(a) factors fails because the court explicitly ana-
lyzed them and found that they did not favor a sentence reduction.
Contrary to what Mr. Riley argues, the district court clearly con-
sidered the change in the sentencing law, as well as Mr. Riley’s of-
fense conduct, his age at the time of his offense conduct, the length
of the sentence, and his medical conditions. Still, the district court
concluded that the “long” sentence was “necessary to reflect the
seriousness of [his] offense conduct, to promote respect for the law,
to provide just punishment, and to protect the public from harm”
because Mr. Riley had “showed complete disregard for human life,
and he [had] not hesitate[d] to take a young woman hostage at gun-
point.” This was sufficient consideration of the § 3553(a) factors,
USCA11 Case: 20-14478        Date Filed: 01/19/2022     Page: 6 of 6




6                      Opinion of the Court                20-14478

even though the court did not address Mr. Riley’s argument regard-
ing his post-sentencing behavior. See United States v. Irey, 612 F.3d
1160, 1195 (11th Cir. 2010) (en banc) (holding that the court need
not respond to every argument made if the context and record
show its reasoning).
       Further, because the district court found that the § 3553(a)
factors did not favor sentence reduction, Mr. Riley’s argument that
the district court erred by not considering his extraordinary and
compelling reasons for reduction also fails. Once the district court
determined that the § 3553(a) factors did not weigh in Mr. Riley’s
favor for a sentence reduction, it was not required to analyze
whether he met the other criteria for relief, such as whether ex-
traordinary and compelling reasons exist. Because all three condi-
tions must be met to reduce his sentence and “at least one of the
compassionate-release conditions was not satisfied, it cannot—as
either a syntactical or logical matter—have been error for the dis-
trict court to skip assessment of another condition.” Tinker, 14
F.4th at 1238.
       In sum, the district court did not commit any reversible er-
ror when it denied Mr. Riley’s motion for compassionate release
based upon its finding that the § 3553(a) factors did not weigh in
favor of a sentence reduction. We affirm the denial of Mr. Riley’s
motion for compassionate release.
      AFFIRMED.